Citation Nr: 1227567	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  08-38 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for hypertension.


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran served on active duty from April 1962 to April 1964.

This case comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In that decision, the RO denied the Veteran's application to reopen a claim for service connection for hypertension.

A hearing was held in Atlanta, Georgia, in May 2009 before Veterans Law Judge L. Howell, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2).  A transcript of the hearing is associated with the claims file.  

In November 2009, the Board denied the application to reopen the claim for service connection for hypertension.  The Veteran appealed that decision to the Court of Appeals for Veterans Claims (Court).  In December 2010, the Court vacated the November 2009 decision and remanded the matter to the Board for development consistent with the parties' joint motion for remand (Joint Motion).  In particular, the parties to the Joint Motion noted the duty of a hearing officer to suggest evidence to the Veteran that would substantiate his application to reopen the claim for service connection for hypertension under the duties outlined in Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In December 2011, the Board remanded the appeal to allow for the scheduling of another hearing in order to comply with the Joint Motion.  A second hearing was subsequently held in Atlanta, Georgia, in February 2012 before Acting Veterans Law Judge Jessica J. Wills, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2).  A transcript of the hearing is associated with the claims file.

All Veterans Law Judges (VLJ) who conduct hearings must participate in making the final determination of the claims on which testimony was received. 38 U.S.C.A § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  By law, appeals can be assigned only to an individual VLJ or to a panel of not less than three members. See 38 U.S.C.A. § 7102(a).  Thus, when an appellant has had a personal hearing before two separate VLJs during the appeal and these hearings covered one or more common issues, a third VLJ is assigned to the panel after the second Board hearing has been held.  

The appeal is then ready for appellate review.  In Arneson v. Shinseki, 24 Vet. App. 379 (2011), the United States Court of Appeals for Veterans Claims (Court) interpreted 38 C.F.R. § 20.707 as requiring that an appellant must be provided the opportunity for a hearing before all three VLJs involved in a panel decision. 

Both judges who conducted the May 2009 and February 2012 hearings are among the panel of judges rendering the determination in this case.  During a pre-conference discussion prior to his second hearing, the Veteran was advised of his right to another hearing before the third member of the panel pursuant to Arneson v. Shinseki, 24 Vet. App. 379 (2011); however, he elected to waive his right to a third hearing before that individual.   It was specifically noted on the record at the beginning of the hearing that he was choosing to waive his right, and there was no objection by the Veteran.  Therefore, the Board may proceed with the adjudication of the claim without providing a third hearing in this case. 

The Veteran has also submitted additional evidence that has not been considered by the RO; however, he also provided a waiver of the RO's initial consideration of that evidence in February 2012.  Therefore, there is no prejudice in the Board adjudicating the case.  

The merits of the claim for service connection for hypertension will be addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed August 2002 rating decision previously considered and denied service connection for hypertension, and no relevant evidence was submitted within a year of that decision. 

2.  The evidence received since the August 2002 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for hypertension.


CONCLUSIONS OF LAW

1.  The August 2002 rating decision, which denied service connection for hypertension, is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104(a) (2011). 

2.  The evidence received subsequent to the August 2002 rating decision is new and material, and the claim for service connection for hypertension is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminarily, the Board must address VA's efforts to notify and assist the Veteran in his appeal.  After review of the record, the Board finds that VA has substantially satisfied the duties to notify and assist regarding the issue addressed in this decision, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to reopen the claim. See, e.g., Bernard v. Brown, 4 Vet. App. 384   (1993); VAOPGCPREC 16-92. 
Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection for certain diseases, such as cardiovascular-renal disease, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

The Veteran contends that he has hypertension that is related to his military service.  Specifically, he asserts that he was found to have hypertension during a June 1961 examination provided at the beginning of his training with the Reserve Officers' Training Corps (ROTC).  He has indicated that he was first informed that he would be disqualified from the training, but that he persisted and was allowed to remain.  See February 2012 Board Hearing Transcript at Page 3.  Essentially, his main contention is that he was found to have high blood pressure at the time of the June 1961 examination, which warrants service connection for hypertension.  In an October 2007 Decision Review Officer (DRO) hearing, the Veteran also reported that he was treated  and diagnosed with hypertension by a friend who was a physician during active service in 1963.  See DRO Conference Report. 

Initially, the Board observes that the Veteran's claim for service connection for hypertension was previously considered and denied by the RO in a rating decision dated in August 2002.  The Veteran was notified of that decision and of his appellate rights; however, he did not submit a notice of disagreement.  In general, rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In addition, there was no relevant evidence pertaining to hypertension received within one year of the Veteran's notification of the August 2002 rating decision.  Therefore, the decision became final. See 38 U.S.C.A. § 7105(d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (holding that in determining whether a decision became final VA is required to determine whether any evidence received with one year of the decision is new and material and prevented the decision from becoming final under 38 C.F.R. § 3.159(b) ); Young v. Shinseki, 22 Vet. App. 461, 466 (2009); 38 C.F.R. §§ 3.104, 3.159(b), 20.1103.

At the time of an October 2003 Board hearing regarding entitlement to service connection for stomach  ulcers, the Veteran raised the separate issue of reopening the claim for service connection for hypertension.  In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence. 38 U.S.C.A. § 5108.  For applications to reopen filed after August 29, 2001, as was the application to reopen the claims in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance. See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness). 

In a recent case, the United States Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening. Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim. Id.  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim. Id.   

In the August 2002 rating decision, the RO denied service connection for hypertension because the Veteran's service treatment records were negative for any treatment or diagnosis of hypertension and because his separation examination was normal.  There was also evidence of hypertension within one of his separation from service.  

The evidence associated with the claims file subsequent to the August 2002 rating decision includes VA medical records, private medical records, records from the Social Security Administration (SSA), lay statements, and hearing testimony.  The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the August 2002 rating decision and finds that this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claim for service connection for hypertension.  The majority of this evidence is certainly new, in that it was not previously of record. 

With regard to whether the evidence is material, the Board notes that the Veteran and his wife have provided statements and testimony that he was first treated for hypertension in 1961.  Significantly, his wife submitted a lay statement dated in February 2012 noting that she met the Veteran in 1966, but indicating that it common knowledge at that time that he had been treated for hypertension since 1961.   The Board must presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claim and may not assess its probative weight in relation or comparison to other evidence for reopening purposes. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  

As such, there is some additional evidence submitted since the August 2002 rating decision suggesting that the Veteran may have had hypertension in service, which relates to a previously unestablished fact.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for hypertension.  However, as will be explained below, further development is necessary before the merits of the appellant's claim can be addressed. 


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for hypertension is reopened, and to this extent only, the appeal is granted. 


REMAND

Prior to adjudication of these issues on appeal, additional development is required.  See 38 C.F.R. § 19.9 (2011).

During his November 2009 hearing, the Veteran reported that he had been treated for hypertension by Dr. R.B. and a Dr. V. (initials used to protect the Veteran's privacy) in the 1970s and 1980s.  Although the Veteran indicated that the records may not be available, he did not state with any degree of certainty that they were actually unavailable.   Similarly, the Veteran testified during his February 2012 hearing that he receives treatment for his hypertension from a VA physician and a private doctor through Medicare.  

Although the claims file does contain VA medical records dated as recently as January 2012, there are no recent private medical records with the claims file.  Moreover, there is no indication that VA has provided any assistance to the Veteran in obtaining the records identified at his hearings.  Therefore, the RO should attempt to obtain any and all treatment records pertaining to his hypertension.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his hypertension.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file. 

A specific request should be made for medical records from Dr. R.B. and Dr. V., who treated him in the 1970s and 1980s and who were identified during his November 2009 hearing.  A specific request should also be made for medical records from his private doctor to whom he referred during his February 2012 hearing.  

If the identified records are unavailable, the Veteran should be notified of this pursuant to 38 C.F.R. § 3.159(e) and such should be documented in the claims file.

2.  After completing the above actions, the RO should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraph.  Further development may include affording the Veteran a VA examination and obtaining a medical opinion.

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence since the last adjudication of that claim.  If any benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



			
L. HOWELL                                           M. SKALTSOUNIS
Veterans Law Judge                                    Acting Veterans Law Judge
       Board of Veterans' Appeals                           Board of Veterans' Appeals



_____________________________
JESSICA J. WILLS
Acting Veterans Law Judge
Board of Veterans' Appeals

Department of Veterans Affairs


